Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
The following office action in response to the application filed on 7/8/2019.
Thus, Claims 1-14 and 16-22 are pending and addressed below.
Claim Objections 
There is missing claim 15 in the original set of claims filed on 7/8/2019.  Appropriate clarification or correction is required.
Claims 2-11, 13-14 and 16-22 are objected to because of the following informalities: Claims 2-11 recite “A data integration system as recited in claim 1” and claims 13-14 and 16-22 recite “A method as recited in claim 12”.  Claims 2-11, 13-14 and 16-22 are dependent on claims 1 and 12, Claims 2-11, 13-14 and 16-22 should recite “The data integration system as recited in claim 1” and “The method as recited in claim 12”.  Appropriate clarification or correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-14 and 16-22 are directed to a system, a method which is a process, machine, manufacturer or composition of matter and thus a statutory category of invention (Step 1: YES).

This judicial exception is not integrated into a practical application because the claim includes the additional elements of a control system, a redemption gateway, at least one user device, a consumer application, a mobile wallet application and a merchant terminal that perform all the steps of the claim.  The control system, the redemption gateway, the at least one create gifts, initiate the redemption of gifts, provision local loop redemption cards based on the gift, utilize local loop redemption cards, create at least one gift, store gift data, assigns a local loop redemption card ID to each local loop redemption card; initiates a redemption process of the at least one gift by transferring at least the local loop redemption card ID to the merchant using the local loop redemption card; send the gateway transaction data, receives the gateway transaction data, generates redemption transaction data, validates the redemption transaction data based on a comparison of at least a portion of the redemption transaction data with at least a portion of the gift data, stores the transaction data, generates a validation amount, sends validation data, notifies the merchant, and pays the merchant the validation amount”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application the claim perform the functions of “…create gifts, initiate the redemption of gifts, provision local loop redemption cards based on the gift, utilize local loop redemption cards, create at least one gift, store gift data, assigns a local loop redemption card ID to each local loop redemption card; initiates a redemption process of the at least one gift by transferring at least the local loop redemption card ID to the merchant using the local loop redemption card; send the gateway transaction data, receives the gateway transaction data, generates redemption transaction data, validates the redemption transaction data based on a comparison of at least a portion of the redemption transaction data with at least a portion of the gift data, stores the transaction data, generates a validation amount, sends notifies the merchant, and pays the merchant the validation amount”, above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim is not patent eligible.
When viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
Independent claim 12 recite limitations substantially similar to claim 1.  Thus, the claim is rejected based on the same reasoning as above in claim 1.  Thus, the claims are not eligible.
As for dependent claims 2-11, 13-14 and 16-22 these claims recite limitations that further define the abstract idea noted in claim 1 and claim 12.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C.102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
Claims 1-14 and 16-22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Katzin et al. (2012/0303425).
As per claim 1, Katzin discloses a data integration system for use by a plurality of users and a plurality of merchants, see the entire of the disclosure and at least abstract and paragraph ([0073]), comprising: 
a control system (see the entire of the disclosure, at least abstract and paragraph [0073]);  
a redemption gateway (see the entire of the disclosure and at least paragraphs [0233], [0235]);

initiate the redemption of gifts, see the entire of the disclosure and at least paragraph [00222]), and 
provision local loop redemption cards, see the entire of the disclosure and at least paragraph [00230]), and 
a mobile wallet application configured to utilize local loop redemption cards, where the mobile wallet application is operatively connected to the redemption gateway, see the entire of the disclosure and at least paragraph [00161]); 
at least one merchant terminal associated with each merchant, where each merchant terminal is operatively connected to the redemption gateway (paragraphs [0115], [0116], [0124], [0423]; wherein
at least one user uses the consumer application to create at least one gift and store gift data associated with the at least one gift (paragraph [0246]); 
at least one user causes the mobile wallet application to cause the redemption gateway to provision at least one local loop redemption card based on at least one gift, where the redemption gateway assigns a local loop redemption card ID to each local loop redemption card (paragraphs [0150], [0230], [0233], [0250]);

after at least one user initiates the redemption process, the merchant terminal causes the redemption gateway (paragraphs [0313], [0321]) to send gateway transaction data to the control system, where the gateway transaction data includes at least the transaction amount, the local loop redemption card ID, and a gateway transaction ID (paragraphs [0265], [0313], [0321]); 
after the control system receives the gateway transaction data, the control system generates redemption transaction data including at least the transaction amount, the local loop redemption card ID, the gateway transaction ID, and a redemption transaction ID (paragraphs [0265], [0313], [0321]), validates the redemption transaction data based on a comparison of at least a portion of the redemption transaction data with at least a portion of the gift data (paragraphs [0399], [0400]), and 
if the redemption transaction data is validated, stores the transaction data, generates a validation amount, and sends validation data to the redemption gateway, where the validation data includes at least the gateway transaction ID and the validation amount (paragraphs [0102] [0103], [0313], [0399], [0400]); and 
after the redemption gateway receives the validation data, the redemption gateway notifies the merchant associated with the merchant terminal (paragraphs [0102], [0103], and 
pays the merchant the validation amount (paragraphs [0102], [0103]).
As per claim 2, Katzin discloses the data integration system as recited in claim 1, in which: the gift data includes at least one merchant ID associated with one of the plurality of merchants; the gateway transaction data further includes the merchant ID associated with the merchant associated with the merchant terminal; and the control system validates the redemption transaction data based at least in part on a comparison of the merchant ID of the redemption transaction data with the merchant ID of the gift data, paragraphs ([0114]-[0116]).
As per claim 3, Katzin discloses the data integration system as recited in claim 1, in which: the gift data includes at least one merchant class ID associated with one of the plurality of merchants; the gateway transaction data further includes a merchant class ID associated with the merchant associated with the merchant terminal; and the control system validates the redemption transaction data based at least in part on a comparison of the merchant class ID of the redemption transaction data with the merchant class ID of the gift data, paragraphs [0114]-[0116], [0374]).
As per claim 4, Katzin discloses the data integration system as recited in claim 1, in which: the gift data includes at least one merchant ID and at least one merchant class ID associated with one of the plurality of merchants; the gateway transaction data further includes the merchant ID and merchant class ID of the merchant associated with the merchant terminal; and the control system validates the redemption transaction data based at least in part on a comparison of at least one of the merchant ID of the redemption transaction data with the merchant ID of the gift data, and the merchant class ID of the redemption transaction data with the merchant class ID of the gift data, paragraphs [0114]-[0116], [0374]).
As per claim 5, Katzin discloses the data integration system as recited in claim 1, further comprising: a merchant ID and location data associated with each merchant; and location services capable of determining a location of each user device; wherein the gift data includes at least one merchant ID associated with at least one merchant; and the control system validates the redemption transaction data based at least in part on a comparison of the location 
As per claim 6, Katzin discloses the data integration system as recited in claim 1, in which the at least one user device wirelessly transfers the local loop redemption card ID to the merchant terminal, paragraphs [0122], [0123]).
As per claim 7, Katzin discloses the data integration system as recited in claim 6, in which: at least one user device comprises near field communications technology; and the at least one user device wirelessly communicates the local loop redemption card ID to the merchant terminal using the near field communications technology, paragraphs [0122], [0123], [0250]).
As per claim 8, Katzin discloses the data integration system as recited in claim 6, in which: at least one user device comprises a display; the at least one user device displays a visible code representing the local loop redemption card ID; and the merchant terminal scans the display of the at least one user device to wirelessly communicate the local loop redemption card ID to the merchant terminal, paragraphs [0122], [0123]).
As per claim 9, Katzin discloses the data integration system as recited in claim 1, in which: when the consumer application creates a gift, the user inputs a gift value, and the consumer application further causes the control system to store the gift value as part of the gift data; when the mobile wallet application provisions a local loop redemption card based on a gift, the redemption gateway passes the local loop redemption card ID to the control system, and the control system stores the local loop redemption card ID as part of the gift data; and the control system further validates the transaction data based on a comparison of the transaction value and the gift value associated with the local loop redemption card ID forming part of the transaction data, paragraphs [0161], [0231], [0233], [0235], [0250], [0264], [0265]).
As per claim 10, Katzin discloses the data integration system as recited in claim 1, in which: when the consumer application creates a gift, the user identifies a merchant, and the consumer application further causes the control system to store a merchant ID associated with the identified merchant as part of the gift data; the gateway transaction data sent by the redemption gateway to the control system includes a merchant ID associated the merchant associated with the merchant terminal at which the redemption process is initiated; the control system stores the merchant ID associated with the merchant terminal at which the redemption process is initiated as part of the transaction data; and the control system further validates the transaction data based on a comparison of the merchant ID of the gift data and the merchant ID of the transaction data, paragraphs [0079], [0089], [0090], [0092], [0114]-[0116]).
As per claim 11, Katzin discloses the data integration system as recited in claim 1, in which: when the consumer application creates a gift, the user identifies a merchant, and the consumer application further causes the control system to store a merchant class ID associated with the identified merchant class as part of the gift data; the gateway transaction data sent by the redemption gateway to the control system includes a merchant class ID associated the merchant associated with the merchant terminal at which the redemption process is initiated; the control system stores the merchant class ID associated with the merchant terminal at which the redemption process is initiated as part of the transaction data; and the control system further validates the transaction data based on a comparison of the merchant class ID of the gift data and the merchant class ID of the transaction data, paragraphs [0079], [0089], [0090], [0092], [01141-10116], [0374]).
As per claim 12, Katzin discloses a method of integrating data generated by a plurality of users and a plurality of merchants (paragraph [0073]) comprising the steps of:
providing at least one user device (paragraph [0074])

initiate the redemption of gifts (paragraph [0222]), and 
provision local loop redemption cards (paragraph [0230]), and
running on each user device a mobile wallet application configured to utilize local loop redemption cards (paragraph [0161]);
operatively connecting the mobile wallet application to a redemption gateway (paragraph [0161]);
associating at least one merchant terminal with each merchant (paragraphs [0115], [0124], [0423]);
operatively connecting each merchant terminal to the redemption gateway (paragraphs [0115], [0124], [0423]);
operating the consumer application to create gift data representing at least one gift paragraph ([0246]);
causing the mobile wallet application to cause the redemption gateway to provision at least one local loop redemption card based on at least one gift (paragraphs [0150], [0230], [0233], [0250]);
causing the redemption gateway to assign a local loop redemption card ID to each local loop redemption card (paragraphs [0150] [0230], [0233], [0250]); 

after the redemption process is initiated, causing the merchant terminal to cause the redemption gateway to generate gateway transaction including at least the transaction amount, the local loop redemption card ID, and a gateway transaction ID (paragraphs [0265], [0313], [0321]);
generating redemption transaction data including at least the transaction amount, the local loop redemption card ID, the gateway transaction ID, and a redemption transaction ID (paragraphs [0265], [0313] [0321]);
validating the redemption transaction data based on a comparison of at least a portion of the redemption transaction data with at least a portion of the gift data (paragraphs [0399], [0400]), and 
if the redemption transaction data is validated, storing the transaction data, generating a validation amount, and sending validation data to the redemption gateway, where the validation data includes at least the gateway transaction ID and the validation amount (paragraphs [0102], [0103], [0313], [0399], [0400]); and
after the redemption gateway receives the validation data, causing the redemption gateway to notify the merchant associated with the merchant terminal (paragraphs [0102], [0103]), and 
pay the merchant the validation amount (paragraphs [0102], [0103]).
As per claim 13, Katzin discloses the method as recited in claim 12, in which: the gift data includes at least one merchant ID associated with one of the plurality of merchants; the gateway transaction data further includes the merchant ID associated with the merchant associated with the merchant terminal; and the redemption transaction data is validated based at least in part on a comparison of the merchant ID of the redemption transaction data with the merchant ID of the gift data (paragraphs [0114]-[0116]).
As per claim 14, Katzin discloses the method as recited in claim 12, in which: the gift data includes at least one merchant class ID associated with one of the plurality of merchants; the gateway transaction data further includes a merchant class ID associated with the merchant associated with the merchant terminal; and the redemption transaction data is validated based at least in part on a comparison of the merchant class ID of the redemption transaction data with the merchant class ID of the gift data (paragraphs [0114]-[0116], [0374]).
As per claim 16, Katzin discloses the method as recited in claim 12, in which: a merchant ID and location data are associated with each merchant; the gift data includes at least one merchant ID associated with at least one merchant; and the redemption transaction data is validated based at least in part on a comparison of a location of the user device and the location data associated with the merchant associated with the merchant ID of the gift data (paragraphs [0078], [0079], [0114]-[0116], [0374).
As per claim 17, Katzin discloses the method as recited in claim 12, further comprising the step of causing the at least one user device to wirelessly transfer the local loop redemption card ID to the merchant terminal, paragraphs [0122]-[123]).
As per claim 18, Katzin discloses the method as recited in claim 17, in which the at least one user device wirelessly communicates the local loop redemption card ID to the merchant terminal using the near field communications technology, paragraphs [0122], [0123], [0250]).
As per claim 19, Katzin discloses the method as recited in claim 17, further comprising the steps of: causing the at least one user device to display a visible code representing the local loop redemption card ID; and operating the merchant terminal to scan the visible code displayed by the at least one user device to wirelessly communicate the local loop redemption card ID to the merchant terminal, paragraphs [0122], [0123]).
As per claim 20, Katzin discloses the method as recited in claim 12, further comprising the steps of: causing a transaction value to be stored as part of the transaction data;  storing a gift value as part of the gift data; storing the local loop redemption card ID as part of the gift data; and validating the transaction data based on a comparison of the transaction value and the gift value associated with the local loop redemption card ID forming part of the transaction data, paragraphs [0161], [0231], [0233], [0235], [0250], [0264], [0265]).
As per claim 21, Katzin discloses the method as recited in claim 12, further comprising the steps of: storing a merchant ID associated with the identified merchant as part of the gift data; storing the merchant ID associated with the merchant terminal at which the redemption process is initiated as part of the transaction data; and validating the transaction data based on a comparison of the merchant ID of the gift data and the merchant ID of the transaction data, paragraphs [0079], [0089], [0090], [0092], [0114]-[0116].
As per claim 22, Katzin discloses the method as recited in claim 12, further comprising the steps of: storing a merchant class ID associated with the identified merchant as part of the gift data; storing the merchant class ID associated with the merchant terminal at which the redemption process is initiated as part of the transaction data; and validating the transaction data based on a comparison of the merchant class ID of the gift data and the merchant class ID of the transaction data, paragraphs (10079], [0089], [0090], [0092], [01141-10116], [0374]).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-14 and 16-20 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 and 16-20 of copending Application No. 16/899,015 (reference application).
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been.

Application No. 16/279,822
1. A data integration system for use by a plurality of users and a plurality of merchants, comprising: 
a control system; 
a redemption gateway;
at least one user device, where each user device comprises a consumer 
to allow users to create gifts, 
initiate the redemption of gifts, and 
provision local loop redemption cards, and 
a mobile wallet application configured to utilize local loop redemption cards, where the mobile wallet application is operatively connected to the redemption gateway; 
at least one merchant terminal associated with each merchant, where each merchant terminal is operatively connected to the redemption gateway; wherein
at least one user uses the consumer application to create at least one gift and store gift data associated with the at least one gift; 
at least one user causes the mobile wallet application to cause the redemption gateway to provision at least one local loop 
at least one user initiates a redemption process of the at least one gift by transferring at least the local loop redemption card ID to the merchant terminal using the local loop redemption card; 
after at least one user initiates the redemption process, the merchant terminal causes the redemption gateway to send gateway
transaction data to the control system, where the gateway transaction data includes at least the transaction amount, the local loop redemption card ID, and a gateway transaction ID; 
after the control system receives the gateway transaction data, the control system
generates redemption transaction data including at least the transaction 
if the redemption transaction data is validated, 
stores the transaction data, 
generates a validation amount, and
sends validation data to the redemption gateway, where the validation data includes at least the gateway transaction ID and the validation amount; and 
after the redemption gateway receives the validation data, the redemption gateway notifies the merchant associated with the merchant terminal, and 
pays the merchant the validation amount.

the gift data includes at least one merchant ID associated with one of the plurality of merchants;
the gateway transaction data further includes the merchant ID associated with the merchant associated with the merchant terminal; and the control system validates the redemption transaction data based at least in part on a comparison of the merchant ID of the redemption transaction data with the merchant ID of the gift data.
3.    A data integration system as recited in claim 1, in which:
the gift data includes at least one merchant class ID associated with one of the plurality of merchants;
the gateway transaction data further includes a merchant class ID associated with the merchant associated with the merchant terminal; and

4.    A data integration system as recited in claim 1, in which:
the gift data includes at least one merchant ID and at least one merchant class ID associated with one of the plurality of merchants;
the gateway transaction data further includes the merchant ID and merchant class ID of the merchant associated with the merchant terminal; and
the control system validates the redemption transaction data based at least in part on a comparison of at least one of the merchant ID of the redemption transaction data with the merchant ID of the gift data, and

5.    A data integration system as recited in claim 1, further comprising:
a merchant ID and location data associated with each merchant; and location services capable of determining a location of each user device;
wherein
the gift data includes at least one merchant ID associated with at least one
merchant; and
the control system validates the redemption transaction data based at least in part on a comparison of the location of the user device and the location data associated with the merchant associated with the merchant ID of the gift data.
6.    A data integration system as recited in claim 1, in which the at least one 
7.    A data integration system as recited in claim 6, in which:
at least one user device comprises near field communications technology; and
the at least one user device wirelessly communicates the local loop redemption card ID to the merchant terminal using the near field communications technology.
8.    A data integration system as recited in claim 6, in which:
at least one user device comprises a display;
the at least one user device displays a visible code representing the local loop redemption card ID; and
the merchant terminal scans the display of the at least one user device to wirelessly communicate the local loop redemption card ID to the merchant terminal.

when the consumer application creates a gift, the user inputs a gift value, and the consumer application further causes the control system to store the gift value as part of the gift data;
when the mobile wallet application provisions a local loop redemption card based on a gift, the redemption gateway passes the local loop redemption card ID to the control system, and 
the control system stores the local loop redemption card ID as part of the gift data; and
the control system further validates the transaction data based on a comparison of the transaction value and the gift value associated with the local loop redemption card ID forming part of the transaction data.
10.    A data integration system as recited in claim 1, in which: when the 
the gateway transaction data sent by the redemption gateway to the control system includes a merchant ID associated the merchant associated with the merchant terminal at which the redemption process is initiated;
the control system stores the merchant ID associated with the merchant terminal at which the redemption process is initiated as part of the transaction data; and
the control system further validates the transaction data based on a comparison of the merchant ID of the gift data and the merchant ID of the transaction data.
11.    A data integration system as recited in claim 1, in which: 

the gateway transaction data sent by the redemption gateway to the control system includes a merchant class ID associated the merchant associated with the merchant terminal at which the redemption process is initiated;
the control system stores the merchant class ID associated with the merchant terminal at which the redemption process is initiated as part of the transaction data; and
the control system further validates the transaction data based on a comparison of the merchant class ID of the gift data and the merchant class ID of the transaction data.
12. A method of integrating data generated by a plurality of users and a 
providing at least one user device
running on each user device a consumer application operatively to allow users to create gifts, initiate the redemption of gifts, and provision local loop redemption cards, and
running on each user device a mobile wallet application configured to utilize local loop redemption cards;
operatively connecting the mobile wallet application to a redemption gateway;
associating at least one merchant terminal with each merchant;
operatively connecting each merchant terminal to the redemption gateway;
operating the consumer application to create gift data representing at least one gift;
causing the mobile wallet application to cause the redemption gateway to provision 
causing the redemption gateway to assign a local loop redemption card ID to each local loop redemption card; 
transferring at least the local loop redemption card ID to the merchant terminal using the local loop redemption card to initiate a redemption process for the at least one gift; 
after the redemption process is initiated, causing the merchant terminal to cause the redemption gateway to generate gateway transaction including at least the transaction amount, the local loop redemption card ID, and a gateway transaction ID; 
generating redemption transaction data including at least the transaction amount, the local loop redemption card ID, the gateway transaction ID, and a redemption transaction ID; 

if the redemption transaction data is validated, 
storing the transaction data, 
generating a validation amount, and
sending validation data to the redemption gateway, where the validation data includes at least the gateway transaction ID and the validation amount; and
after the redemption gateway receives the validation data, causing the redemption gateway to
notify the merchant associated with the merchant terminal, and 
pay the merchant the validation amount.

the gift data includes at least one merchant ID associated with one of the
plurality of merchants;
the gateway transaction data further includes the merchant ID associated with the merchant associated with the merchant terminal; and
the redemption transaction data is validated based at least in part on a comparison of the merchant ID of the redemption transaction data with the merchant ID of the gift data.
14. A method as recited in claim 12, in which:
the gift data includes at least one merchant class ID associated with one of the plurality of merchants;
the gateway transaction data further includes a merchant class ID associated with 
the redemption transaction data is validated based at least in part on a comparison of the merchant class ID of the redemption transaction data with the merchant class ID of the gift data.
16.    A method as recited in claim 12, in which:
a merchant ID and location data are associated with each merchant;
the gift data includes at least one merchant ID associated with at least one merchant; and 
the redemption transaction data is validated based at least in part on a comparison of a location of the user device and the location data associated with the merchant associated with the merchant ID of the gift data.
17.    A method as recited in claim 12, further comprising the step of causing the at 
18.    A method as recited in claim 17, in which the at least one user device wirelessly communicates the local loop redemption card ID to the merchant terminal using the near field communications technology.
19.    A method as recited in claim 17, further comprising the steps of: 
causing the at least one user device to display a visible code representing the local loop redemption card ID; and 
operating the merchant terminal to scan the visible code displayed by the at least one user device to wirelessly communicate the local loop redemption card ID to the merchant terminal.
20.    A method as recited in claim 12, further comprising the steps of: 

storing a gift value as part of the gift data;
storing the local loop redemption card ID as part of the gift data; and 
validating the transaction data based on a comparison of the transaction value and the gift value associated with the local loop redemption card ID forming part of the transaction data.
Application No. 16/899,015
1. A data integration system for use by a plurality of users and a plurality of merchants, comprising: 
a control system; 
a redemption gateway;
at least one user device, where each user device comprises a consumer 
to allow users to create gifts, 
initiate the redemption of gifts, and 
provision local loop redemption cards, and 
a mobile wallet application configured to utilize local loop redemption cards, where the mobile wallet application is operatively connected to the redemption gateway; 
at least one merchant terminal associated with each merchant, where each merchant terminal is operatively connected to the redemption gateway; wherein
at least one user uses the consumer application to create at least one gift and store gift data associated with the at least one gift; 
at least one user causes the mobile wallet application to cause the redemption gateway to provision at least one local loop 
at least one user initiates a redemption process of the at least one gift by transferring at least the local loop redemption card ID to the merchant terminal using the local loop redemption card; 
after at least one user initiates the redemption process, the merchant terminal causes the redemption gateway to send gateway
transaction data to the control system, where the gateway transaction data includes at least the transaction amount, the local loop redemption card ID, and a gateway transaction ID; 
after the control system receives the gateway transaction data, the control system
generates redemption transaction data including at least the transaction 
if the redemption transaction data is validated, 
stores the transaction data, 
generates a validation amount, and
sends validation data to the redemption gateway, where the validation data includes at least the gateway transaction ID and the validation amount; and 
after the redemption gateway receives the validation data, the redemption gateway notifies the merchant associated with the merchant terminal, and 
pays the merchant the validation amount.

the gift data includes at least one merchant ID associated with one of the plurality of merchants;
the gateway transaction data further includes the merchant ID associated with the merchant associated with the merchant terminal; and the control system validates the redemption transaction data based at least in part on a comparison of the merchant ID of the redemption transaction data with the merchant ID of the gift data.
3.    A data integration system as recited in claim 1, in which:
the gift data includes at least one merchant class ID associated with one of the plurality of merchants;
the gateway transaction data further includes a merchant class ID associated with the merchant associated with the merchant terminal; and

4.    A data integration system as recited in claim 1, in which:
the gift data includes at least one merchant ID and at least one merchant class ID associated with one of the plurality of merchants;
the gateway transaction data further includes the merchant ID and merchant class ID of the merchant associated with the merchant terminal; and
the control system validates the redemption transaction data based at least in part on a comparison of at least one of the merchant ID of the redemption transaction data with the merchant ID of the gift data, and

5.    A data integration system as recited in claim 1, further comprising:
a merchant ID and location data associated with each merchant; and location services capable of determining a location of each user device;
wherein
the gift data includes at least one merchant ID associated with at least one
merchant; and
the control system validates the redemption transaction data based at least in part on a comparison of the location of the user device and the location data associated with the merchant associated with the merchant ID of the gift data.
6.    A data integration system as recited in claim 1, in which the at least one 
7.    A data integration system as recited in claim 6, in which:
at least one user device comprises near field communications technology; and
the at least one user device wirelessly communicates the local loop redemption card ID to the merchant terminal using the near field communications technology.
8.    A data integration system as recited in claim 6, in which:
at least one user device comprises a display;
the at least one user device displays a visible code representing the local loop redemption card ID; and
the merchant terminal scans the display of the at least one user device to wirelessly communicate the local loop redemption card ID to the merchant terminal.

when the consumer application creates a gift, the user inputs a gift value, and the consumer application further causes the control system to store the gift value as part of the gift data;
when the mobile wallet application provisions a local loop redemption card based on a gift, the redemption gateway passes the local loop redemption card ID to the control system, and 
the control system stores the local loop redemption card ID as part of the gift data; and
the control system further validates the transaction data based on a comparison of the transaction value and the gift value associated with the local loop redemption card ID forming part of the transaction data.
10.    A data integration system as recited in claim 1, in which: when the 
the gateway transaction data sent by the redemption gateway to the control system includes a merchant ID associated the merchant associated with the merchant terminal at which the redemption process is initiated;
the control system stores the merchant ID associated with the merchant terminal at which the redemption process is initiated as part of the transaction data; and
the control system further validates the transaction data based on a comparison of the merchant ID of the gift data and the merchant ID of the transaction data.
11.    A data integration system as recited in claim 1, in which: 

the gateway transaction data sent by the redemption gateway to the control system includes a merchant class ID associated the merchant associated with the merchant terminal at which the redemption process is initiated;
the control system stores the merchant class ID associated with the merchant terminal at which the redemption process is initiated as part of the transaction data; and
the control system further validates the transaction data based on a comparison of the merchant class ID of the gift data and the merchant class ID of the transaction data.
12. A method of integrating data generated by a plurality of users and a 
providing at least one user device
running on each user device a consumer application operatively to allow users to create gifts, initiate the redemption of gifts, and provision local loop redemption cards, and
running on each user device a mobile wallet application configured to utilize local loop redemption cards;
operatively connecting the mobile wallet application to a redemption gateway;
associating at least one merchant terminal with each merchant;
operatively connecting each merchant terminal to the redemption gateway;
operating the consumer application to create gift data representing at least one gift;
causing the mobile wallet application to cause the redemption gateway to provision 
causing the redemption gateway to assign a local loop redemption card ID to each local loop redemption card; 
transferring at least the local loop redemption card ID to the merchant terminal using the local loop redemption card to initiate a redemption process for the at least one gift; 
after the redemption process is initiated, causing the merchant terminal to cause the redemption gateway to generate gateway transaction including at least the transaction amount, the local loop redemption card ID, and a gateway transaction ID; 
generating redemption transaction data including at least the transaction amount, the local loop redemption card ID, the gateway transaction ID, and a redemption transaction ID; 

if the redemption transaction data is validated, 
storing the transaction data, 
generating a validation amount, and
sending validation data to the redemption gateway, where the validation data includes at least the gateway transaction ID and the validation amount; and
after the redemption gateway receives the validation data, causing the redemption gateway to
notify the merchant associated with the merchant terminal, and 
pay the merchant the validation amount.

the gift data includes at least one merchant ID associated with one of the
plurality of merchants;
the gateway transaction data further includes the merchant ID associated with the merchant associated with the merchant terminal; and
the redemption transaction data is validated based at least in part on a comparison of the merchant ID of the redemption transaction data with the merchant ID of the gift data.
14. A method as recited in claim 12, in which:
the gift data includes at least one merchant class ID associated with one of the plurality of merchants;
the gateway transaction data further includes a merchant class ID associated with 
the redemption transaction data is validated based at least in part on a comparison of the merchant class ID of the redemption transaction data with the merchant class ID of the gift data.
16.    A method as recited in claim 12, in which:
a merchant ID and location data are associated with each merchant;
the gift data includes at least one merchant ID associated with at least one merchant; and 
the redemption transaction data is validated based at least in part on a comparison of a location of the user device and the location data associated with the merchant associated with the merchant ID of the gift data.
17.    A method as recited in claim 12, further comprising the step of causing the at 
18.    A method as recited in claim 17, in which the at least one user device wirelessly communicates the local loop redemption card ID to the merchant terminal using the near field communications technology.
19.    A method as recited in claim 17, further comprising the steps of: 
causing the at least one user device to display a visible code representing the local loop redemption card ID; and 
operating the merchant terminal to scan the visible code displayed by the at least one user device to wirelessly communicate the local loop redemption card ID to the merchant terminal.
20.    A method as recited in claim 12, further comprising the steps of: 

storing a gift value as part of the gift data;
storing the local loop redemption card ID as part of the gift data; and 
validating the transaction data based on a comparison of the transaction value and the gift value associated with the local loop redemption card ID forming part of the transaction data.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 




/TIEN C NGUYEN/Primary Examiner, Art Unit 3694